     Case 4:19-cv-00226 Document 197 Filed on 06/29/20 in TXSD Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

RUSSELL, et al,                        []
    Plaintiffs                         []
                                       []            No. 4:19-cv-00226
v.                                     []            Hon. Lee H. Rosenthal
                                       []            U.S. District Judge
HARRIS COUNTY, TEXAS, et al,           []
    Defendants                         []

                 ANSWER OF SHERIFF ED GONZALEZ
               AND REQUEST FOR DECLARATORY RELIEF

                                 INTRODUCTION

      Even before his election as Sheriff in 2016, Sheriff Ed Gonzalez was on record

as supporting a fairer and constitutionally acceptable bail system for Harris County.

After he took office, he worked together with the stakeholders in the misdemeanor

bail case to craft a historic settlement. Now, he is prepared to do the same in this

felony bail case.

      The Sheriff continues to believe it is wrong to detain an arrestee in jail merely

because the arrestee is too poor to post a bond. There must be a different system

that determines whether and on what terms public safety requires pre-trial detention,

separate from an ability to pay. Given the large number of players in the felony

justice system, the entrenchment of established procedures that may have outlasted



                                            1
    Case 4:19-cv-00226 Document 197 Filed on 06/29/20 in TXSD Page 2 of 4



their utility, and the emotions evoked whenever more serious crimes are committed,

the Sheriff has no delusions that rethinking the system will be easy.

      The Sheriff has no authority to make the rules that govern the bail system. His

circumscribed role requires only that he carry out the rules as keeper of the jail. Too

often lately has the Sheriff found himself pulled in different directions by conflicting

orders or intransigence from competing officials. This has been especially true

lately, with exquisitely dire consequences, as the coronavirus crisis has exacerbated

the logjam at the jail.

      For that reason, the Sheriff comes before this Court seeking relief of his own.

He wants direction. He needs direction to do the job he was elected to do.

                                         ANSWER

      1.       The Sheriff admits the following paragraphs of the First Amended

Class Action Complaint: 1-10, 12-17, 24-28, 80-174, 198-203.

      2.       The Sheriff is without sufficient knowledge to admit or deny the

following paragraphs of the First Amended Class Action Complaint: 11, 18-22, 30-

79, 175-197.

      3.       The Sheriff denies the following paragraphs: 29.

      4.       The following paragraphs require no response: 23, 198.




                                           2
    Case 4:19-cv-00226 Document 197 Filed on 06/29/20 in TXSD Page 3 of 4



                       REQUEST FOR DECLARATORY RELIEF

      5.     With the addition of the felony judges as parties to this case, the Sheriff

believes all necessary parties are before the Court. The felony judges in Harris

County are the true policymakers regarding bail practices, both in terms of setting

rules and procedures and in applying those rules and procedures in individual cases.

      6.     It does not appear that the felony judges in Harris County are willing or

able on their own to craft new rules and procedures that would accomplish the

required goals. Those goals are simple to state but prove difficult to implement.

Any new rules must (a), protect public safety and encourage court appearances, (b)

satisfy the plaintiffs’ request for a system that complies with constitutional

requirements, and (c) reduce overall jail population. It appears only the power of

this Court can force the parties to accomplish these goals.

      7.     An actual controversy exists among the various parties before this

Court regarding the constitutionality of the current bail system and the relief required

to make it right. The Sheriff, as a key player in the criminal justice system,

dutybound to carry out orders of the felony judges regarding pre-trial detention of

arrestees, is an interested party with standing to seek relief from this Court.

      8.     Therefore, pursuant to 28 U.S.C. §2201, the Sheriff asks the Court to

declare his rights and obligations going forward in connection with the pre-trial

detention of felony arrestees.

                                           3
    Case 4:19-cv-00226 Document 197 Filed on 06/29/20 in TXSD Page 4 of 4



      The Sheriff seeks such other relief to which he may be justly entitled.

                                      Respectfully submitted.

                                      /s/ Murray Fogler
                                      Murray Fogler
                                      FOGLER, BRAR, O’NEIL & GRAY, LLP
                                      S.D. Tex. No. 2003
                                      State Bar No. 07207300
                                      mfogler@foglerbrar.com
                                      909 Fannin, Suite 1640
                                      Houston, Texas 77010
                                      Tel: 713.481.1010
                                      Fax: 713.574.3224

                                      Victoria Jimenez
                                      Legal Director
                                      Harris County Sheriff’s Office
                                      1200 Baker St.
                                      Houston, Texas 77002
                                      Tel: 346.286.1588
                                      Victoria.Jimenez@sheriff.hctx.net

                                      ATTORNEYS FOR SHERIFF ED GONZALEZ


                         CERTIFICATE OF SERVICE

      I certify that on June 29, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                            Murray Fogler




                                          4
